       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT



UNITED STATES OF AMERICA                           :
                                                   :
v.                                                 : 3:18CR333(VLB)
                                                   :
AMBER FOLEY                                        :
                                                   : NOVEMBER 10, 2020

 GOVERNMENT’S MOTION TO CONTINUE JURY SELECTION AND FOR SPEEDY
            TRIAL ACT FINDINGS OF EXCLUDABLE DELAY

      The United States, by and through its attorneys, hereby respectfully

submits this motion seeking to continue the jury trial in the above-captioned

case. Jury selection was scheduled to take place today but was abruptly halted

before any jurors were questioned due to the closure of the Hartford federal

courthouse after a court security officer (“CSO”) tested positive for the

coronavirus. The trial is currently scheduled to begin evidence on November 16,

2020. The defendant is not incarcerated.

      Even before the pandemic, this case presented unusual challenges in

empaneling a jury. In particular, the nature of the offenses charged (distribution

and production of child pornography) and the relationship of the defendant to the

minor victims required an extra-large venire panel. This challenge is

exacerbated due to the existing national health crisis, including the recent spike

in coronavirus cases in Connecticut, which makes it challenging to bring large

venire panels to the courthouse without risking the health and safety of the court

staff, attorneys and the defendant.
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 2 of 21




      The Government respectfully submits that a delay is necessary because,

despite the Court’s best efforts, there is almost no likelihood that a jury could be

empaneled from the 200 jurors summoned. On balance, the risks to the public in

re-convening jury selection are too great where there is little likelihood of

successfully finding 31 jurors who represent a fair cross section of the

community.

      Instead, the jury trial start date of November 16, 2020 should be continued

while the Court summons a new venire panel, with ample time to allow the jury

questionnaires to be completed and mailed to the courthouse before requiring

those jurors to be physically present in the courthouse. Importantly, the

defendant has not and cannot identify any prejudice she will suffer if the Court

delays trial in order to summon a new panel.

      Therefore, the Government requests the Court to continue the jury trial

currently scheduled to begin evidence on November 16, 2020 to a date that fits

the Court’s schedule, taking into consideration the time needed to summon a new

panel and provide them time to complete and return jury questionnaires.

      Counsel for the defendant opposes this request for a continuance.

BACKGROUND

      The procedural background of this case is well documented, including the

significant recitation of the procedural history set forth in the Court’s Order

Denying Defendant’s Second Motion to Dismiss [Docket No. 248] (the “Order”).

      In the Order, the Court set forth various detailed findings relative to the

defendant’s speedy trial clock and the procedural history of the case. Perhaps



                                          2
        Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 3 of 21




more to the point, the Court made particularized findings related to the effect of

the pandemic on its ability to conduct a criminal jury trial. The Court noted that

“[c]ontrary to the Defendant’s assumption, proceeding with trial in this matter is a

priority of the Court and this is the first criminal case proceeding at the Hartford

seat of court . . . The seven-week continuance of Ms. Foley’s planned trial is not

the result of judicial backlog or neglect of the Court’s docket, but was rather

necessitated by the extraordinary circumstances caused by the pandemic . . .

particularly the need for the Court to safely plan the recommencement of criminal

jury trials.” Id. at 21.

       Indeed, as set forth above, there can be no question that this Court has

worked doggedly to conduct the defendant’s trial in a time when pandemic-

related barriers seem to present at every turn. The Court has adjusted, changed

course, and remained flexible in its mission to ensure that the defendant not only

receives a speedy trial, but that, in fact, she would be one of the first in the

district to do so. To everyone’s disappointment, despite best efforts at safety and

accommodation, the state of the pandemic in this District is such that a jury

cannot be safely seated at this time and, accordingly, this trial cannot proceed on

the current schedule. Thus, a continuance of jury selection, considering the

specific facts and circumstances of this case, does not violate the defendant’s

Sixth Amendment right to a speedy trial.

       Moreover, despite the pandemic and the Court’s limitations on in-person

proceedings, a review of the procedural history shows that Ms. Foley’s case has

not been stagnant. Over the summer, United States Magistrate Judge Robert M.



                                           3
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 4 of 21




Spector was able to conduct an in-person competency hearing and issue a

recommended ruling finding Ms. Foley competent to plead guilty. This ruling,

issued on August 27, 2020 [Docket No 231], cleared the path for the Court to

schedule Ms. Foley’s trial as soon as Chief Judge Underhill authorized the

resumption of trials (and after completion of the significant updates to the

courtroom to reduce the safety issues presented by the pandemic).

      This Court scheduled Ms. Foley’s trial to be the first jury selection in

Hartford, and the first criminal jury trial in Connecticut. The Court worked

diligently to make the jury selection process as safe as possible. Recognizing

that child exploitation offenses often require a larger venire panel from which to

select a fair and impartial jury; and recognizing that the pandemic might add to

that challenge, the Court scheduled a telephonic conference on September 21,

2020 to discuss how jury selection would take place. Docket No. 241. During

that call, the Court requested the parties to propose juror questionnaires that

could be sent to a venire panel. On September 28, 2020, the parties submitted a

proposed juror questionnaire to the Court. Upon information and belief, on

October 8, 2020, the jury clerk sent the juror questionnaire and the Court’s

COVID-19 questionnaire (collectively, the “Questionnaire”) to 150 venire

panelists, with the instruction that they be returned to the Court postmarked on

or before October 22, 2020.

      On October 26, 2020, the Court began docketing the completed

Questionnaires. Docket Nos. 250, 251, 252, 253. On October 28, 2020, the

parties filed their first joint notice identifying those jurors to be challenged for



                                           4
           Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 5 of 21




cause. Docket No. 255. On October 29, 2020, the Court held jury selection by

questionnaire, and it became clear that, at that time, there were insufficient

responses to empanel a jury. Docket No. 256.

       The Court attempted to address this problem by inquiring as to whether

any of the other judges in the Hartford courthouse had a venire available to add

to our jury pool. Finding none available, the Court made efforts to increase the

response rate to the jury pool by recording a message for the venire panel. The

recording encouraged venire panelists to return their Questionnaires and

extended the deadline to Monday, November 2, 2020. Docket No. 259.

           On November 3, 2020, the parties filed a second joint notice identifying

additional challenges for cause. Docket No. 262. On November 4, 2020, during a

pretrial hearing, the Court explained that, after considering the challenges for

cause, there were insufficient responses to empanel a jury. Specifically, the

Court noted that at least 31 jurors are needed for each party to fully exercise their

peremptory challenges. 1 At the conclusion of the hearing, the defendant

indicated that she intended to file another motion to dismiss due to perceived

speedy trial violations.

       On November 4, 2020, the Court ordered a pretrial hearing for November 5,

2020. Docket No. 266. The parties jointly requested the pretrial hearing be

rescheduled for November 6, 2020. Docket No. 270. On November 5, 2020, the

Court granted the motion to continue, but canceled the pretrial hearing and,


       1
          This is the minimum number, reflecting the following: 12 jurors, +1 alternate, +11
peremptory challenges for the defendant and +7 peremptory challenges for the Government. In
fact, the parties requested the Court to allow additional alternates due to the gap in time from jury
selection and the start of evidence.

                                                  5
        Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 6 of 21




instead opted to make another effort to try to save the venire panel by ordering

the jury clerk to issue 50 more summonses for jury selection on November 10,

2020. Docket No. 272.

       On November 6, 2020, the parties filed a joint notice listing the juror

numbers of the potential jurors who were not yet excused for cause. Docket No.

273. There were only 19 jurors on the list. 2 In addition, the parties noted that

they wanted to have the opportunity to inquire further of the entire panel during

the jury selection process on November 10, 2020 and that additional challenges

for cause may develop during that time. Id.

       On November 9, 2020, the Court excused one of the nineteen jurors due to

her diagnosis (and her spouse’s diagnosis) of COVID-19. Docket No. 280.

       Today, November 10, 2020, the parties were present in the courtroom to

begin jury selection. It was anticipated that, at most, the venire panel would

include the 18 jurors who had not yet been excused for cause based on their

responses to the Questionnaire and up to 50 additional jurors who were

summoned on November 5, 2020 and were instructed to bring their completed

Questionnaires to the courtroom. Upon information and belief, the Court
summoned the jurors to appear during three different time periods to maximize

safety and social distancing.

       Prior to the hearing, the parties were provided a jury list indicating that

only nine members of the venire panel were present for jury selection 3.                Prior to

the start of jury selection, the Court learned that a CSO who had been on many

       2
         It bears noting that this group of 19 included one juror who the Government intended to
challenge for cause; one juror who the defendant intended to challenge for cause and a third who
the Government previously had challenged for cause the Court had deferred it’s ruling.
       3
         The parties do not know how many jurors were summoned to be present for this first
timeframe, but assuming the Court separated the 68 jurors into 3 fairly even groups, it was likely
expected to be 20 to 23 jurors.

                                                6
          Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 7 of 21




floors and in numerous rooms in the Hartford courthouse the day prior, tested

positive for the coronavirus. 4 Following their safety protocols, the courthouse

was ordered to close to allow a full cleaning.

      Upon learning this information, the Court explained that jury selection

could not go forward due to the safety issues. Prior to adjournment, the

Government requested guidance regarding its two out-of-state witnesses,

specifically whether they could advise them to postpone their travel. The Court

indicated that its schedule is very difficult to fit in another jury selection before

November 16, 2020, but the Court might be able to cancel all court hearings on

Thursday to accommodate another jury selection hearing. The Government then

moved to continue the trial and requested the opportunity to file a written motion.

      After jury selection, the Government learned that the jury clerk uploaded

three juror responses that appear to be from jurors who were among the 50

recently summoned. One of the responses was from an individual who received

the summons and, rather than fill out the Questionnaire, outlined her COVID-19

risks and indicated that a doctor’s note would be forthcoming. Docket No. 281.

The other two jurors completed the Questionnaire and were among the 9 who

were in the courthouse for jury selection. See Docket No. 285 and 285-1

(expressing significant concerns about COVID-19 risks as well as impartiality

concerns due to the charged offense).;
     Trial is currently set to begin on November 16, 2020. At trial, the

Government will call approximately ten (10) witnesses, including one who is



      4
        At the time of this Motion, the Government is not certain that the courthouse will
be open on Thursday. The positive test of a CSO very likely means that additional CSOs
and Federal Protection Service guards who staff the Court’s entrance and exists will be
quarantined for 14 days under CDC Guidelines and presents an additional challenge to
bringing members of the public in and out of the courthouse in a safe and efficient
manner.

                                            7
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 8 of 21




traveling from Georgia and one who will travel from Pennsylvania. In addition, at

least two of the witnesses are first responders (Hartford and Meriden police

officers). The trial will likely require 3 to 4 days of trial testimony from

government witnesses.

DISCUSSION

I.    LEGAL STANDARD

      The Speedy Trial Act requires a trial to begin within 70 days of indictment

or initial appearance, whichever occurs later, 18 U.S.C. § 3161(c)(1), and entitles

the defendant to dismissal of the charges (with or without prejudice) if that

deadline is not met, id. § 3162(a)(2). Certain periods of time, however, are

excluded from this 70-day clock. Id. § 3161(h). Some periods of time are

automatically excluded, including periods of delay resulting from the absence or

unavailability of the defendant or an essential witness, id. § 3161(h)(3)(A), and

other periods of time are excluded only when a judge continues a trial and finds,

on the record, that “the ends of justice served by taking such action outweigh the

best interest of the public and the defendant in a speedy trial,” id. § 3161(h)(7)(A).

      The Supreme Court has emphasized that the Speedy Trial Act’s ends-of-

justice provision, id. § 3161(h)(7)(A), “counteract[s] substantive open-endedness

with procedural strictness,” “demand[in] on-the-record findings” in a continued

case. Zedner v. United States, 547 U.S. 489, 500 (2006). “[W]ithout on-the-record

findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Similarly,

the Speedy Trial Act requires that, in granting an ends-of-justice continuance,

“the court sets forth, in the record of the case, either orally or in writing, its



                                            8
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 9 of 21




reasons for finding that the ends of justice served by the granting of such

continuance outweigh the best interests of the public and the defendant in a

speedy trial.” Id.

      The Sixth Amendment guarantees criminal defendants the right to a speedy

trial. USCS Const. Amend. 6. This right attaches upon a defendant’s arrest or

formal accusation. See U.S. v. Marion, 404 U.S. 307 (1971). The Speedy Trial Act

gives parameters to this right by requiring that a defendant’s trial be commenced

within seventy days from: (a) the filing of an information or indictment, or (b) the

appearance of the defendant before a judicial officer of the court in which the

charge is pending, whichever date occurs last. 18 U.S.C. § 3161(c)(1).

      It is well-settled that trial courts have broad discretion in resolving

continuance motions. See Morris v. Slappy, 461 U.S. 1, 11–12 (1983); In

considering motions to continue, courts should evaluate whether “the failure to

grant such a continuance in the proceeding would be likely to … result in a

miscarriage of justice,” the case is especially “unusual or … complex, due to the

number of defendants [or] the nature of the prosecution,” or “the failure to grant

such a continuance … would deny counsel for the defendant or the attorney for

the Government the reasonable time necessary for effective preparation, taking

into account the exercise of due diligence.” 18 U.S.C. § 3161(h)(7)(B).

      Title 18 U.S.C. § 3161(h)(7)(A) authorizes this Court to toll time for a

continuance in this matter if the Court finds that in doing so, “the ends of justice

served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.” Here, a continuance serves the ends of justice and



                                          9
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 10 of 21




will not result in an unreasonable delay of the proceedings under 18 U.S.C. §

3161(a)(7).

      A.      The Time Should Be Excluded Under 18 U.S.C. § 3161(h)(7) Because
              The Court Does Not Have Sufficient Qualified Jurors Available

      Here, the time between November 10, 2020 and the next reasonably

available date for the Court to start trial should be excluded from the Speedy Trial

Act under the ends-of-justice provision, 18 U.S.C. § 3161(h)(7)(A), based on the

specific circumstances of this case.     In setting the trial date, the Government

requests that such date accommodate time for an even larger venire panel to be

summoned and time for that panel to receive and return juror questionnaires. 5

      Today marks the first motion by the Government seeking a continuance of

the trial in this case. This motion is made with great reluctance, but out of

necessity and concern for public safety.

       Despite the substantial efforts by this Court, including (1) allowing Ms.

Foley’s trial to take priority over other defendants, including those who are

incarcerated; (2) summoning more than 150 venire-panelists (well more than a

standard jury pool); (3) mailing the Questionnaire to try to identify those jurors

who can be challenged for cause and limit the number of jurors who would need

to be present in the courtroom; (4) attempting to find additional venire panelist

when the juror response rate was significantly lower than anticipated; (5)

recording a telephonic notice to the venire urging them to complete the juror




5The Government requests the Court set a specific date. The Second Circuit has held that
an “ends of justice” continuance must be “specifically limited in time.” United States v.
Gambino, 59 F.3d 353, 258 (2d Cir.1995).

                                           10
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 11 of 21




questionnaire and giving them extra time to do so; and (6) summoning fifty

additional jurors when the math made it clear that the original 150 venire panel

was not going to be sufficient, there simply are not sufficient numbers to empanel

a jury in this case.

       The Government regretfully and respectfully submits that the public risk is

too high to require those jurors to return to the courthouse given that there is

little likelihood that a jury can be empaneled from this jury pool. From the

original 150 Questionnaires, there are no more than 18 jurors available for the

next phase of the jury selection process (which includes additional challenges for

cause, followed by peremptory challenges). Even assuming the 50 jurors who

were recently summoned have the same ratio of challenges for cause 6, there

would only be 24 people in the panel – seven less than the bare minimum needed.

       One final note regarding the remaining members of the jury panel: the

parties have not yet been provided the information that would allow comment on

whether the remaining jurors represent a fair cross section of the community.

See Taylor v. Louisiana, 419 U.S. 522, 530-31 (1975). However, the Government is

concerned, based on the Court’s identification of this possible issue during

today’s proceedings and public knowledge that the coronavirus has had a




       6
         An assumption that is unlikely considering (1) the rise in coronavirus infection
rates in Connecticut since the original questionnaire was mailed on October 8, 2020. See
generally https://portal.ct.gov/coronavirus (reporting the daily change in new positive
COVID-19 cases to be +1524 on November 10, 2020) and https://web.archive.org
(reporting the daily change in new positive COVID-19 cases to be++213 on October 15,
2020); and (2) the challenges with jurors being able to be present for a week of trial with
short notice.


                                            11
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 12 of 21




disproportionate risk of serious consequences on individuals in racial minorities

and the elderly.

          B. The Time Should Be Excluded Under 18 U.S.C § 3161(h)(7) Because
          Public Safety Necessitates a Continuance

      The issues presented by the devastating impact of the novel coronavirus

(“COVID-19”) pandemic to both society in general and the litigation of criminal

matters justifies a continuance. The United States District Court for the District of

Connecticut has been closely monitoring the outbreak of COVID-19, as well as the

developing guidance from the CDC about the virus.

      In order to stop the exponential spread of the disease 7 in Connecticut, on

November 5, 2020, Connecticut Governor Ned Lamont issued Executive Order No.

9K which, among other restrictions, returned Connecticut to Phase 2.1 (effective

November 6, 2020) limiting private gatherings both indoors and outdoors to 10

people. See https:// portal.ct.gov; see also

https://www.ctpost.com/news/coronavirus/article/Lamont-restricts-gatherings-to-

10-people-as-COVID-15705128.php (last visited on November 10, 2020)

      This Court previously directed the parties to two resources regarding

COVID-19 information. [Docket No. 236]. The first resource is the

http:/portal.ct.gov/Coronavirus/COVID-19-Data-Tracker. Today, that website




      7
         “[N]ew daily cases of COVID-19 passed 135,000 for the first time, as the raging
pandemic continued to shatter record after record and strain medical facilities.”
https://www.nytimes.com/live/2020/11/10/world/covid-19-coronavirus-live-
updates?name=styln-
coronavirus&region=TOP_BANNER&block=storyline_menu_recirc&action=click&pgtype
=LegacyCollection&impression_id=e77dbd51-23cc-11eb-a6c9-
7be552aecf96&variant=undefined (last visited on November 10, 2020)

                                           12
         Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 13 of 21




listed the daily test positivity as 6.74% [last updated on November 10, 2020 at 4:00

p.m.].

         The other resource, https://covid19risk.biosci.gatech.edu provides risk

level assessments based on certain ascertainment bias and group size. As of

this afternoon, Hartford county had the following risk assessment:

                      Bias             Group Size       Risk
                                                        Assessment
                      5                25               25%

                      5                50               44%

                      10               25               44%

                      10               50               69%




         If even one individual, whether it be a juror, witness, counsel, or court staff

member, tests positive in the middle of a trial, or even displays symptoms

associated with COVID-19, a mistrial could occur, thus thwarting Ms. Foley’s goal

of having a resolution to her criminal case.

         To be clear, the Government is not opposed to the Court resuming trials. In

fact, the Government is currently preparing for other trials that are set to begin in

December of 2020 and January 2021. Rather, it is the particular risks and

complications associated with this case that make it ill-suited to be one of the

first trials.

         Taking into account the above guidance, all trials will present some risk.

However, despite all of the efforts by this Court to use a jury questionnaire to


                                            13
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 14 of 21




identify those jurors who would not be suitable for jury selection (due to health

restrictions, conflicts in schedules and/or bias – especially bias due to the nature

of the charges), the response rate was inadequate to empanel a jury. The

Government respectfully submits that convening a jury for a trial of this nature

during a re-surging pandemic is unchartered territory. Response rates were

extraordinarily low and, of those that responded, a significantly high number of

jurors necessitated challenges for cause – most of which the parties agreed were

appropriate. These circumstances distinguish this case from other matters which

may be better suited for an in-person trial in the coming months.

      After today’s hearing, the Government made efforts to seek information

from other jurisdictions regarding whether they have successfully been able to

seat jurors. The answer is a mixed bag. It is true that there have been child

exploitation trials during the pandemic in several jurisdictions, including in

nearby Springfield, Massachusetts which held a jury trial in a production of child

pornography case in early October. United States v. Jonathan Monson,

18CR30015(MGM). According to the AUSA involved in that trial, they needed 34

qualified jurors to allow for their full peremptory challenges. To reach that

number, they utilized a juror questionnaire and then had seventy to eighty jurors

appear over two full-days for the in-person voir dire. The outcome of that case

suggests that, with a larger venire panel and enough lead time, this case may be

able to safely proceed to trial in the near future.

      However, there have also been catastrophic results when trials of this

nature proceeded without adequate test cases. The Government is aware of a



                                          14
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 15 of 21




child sex-trafficking trial that began in the Eastern District of Kentucky on August

31, 2020. The trial lasted two weeks. Despite the fact that all persons in the

courtroom, except for the defendant, wore masks, all members of the prosecution

team, as well as several agents, witnesses, and U.S. Marshals contracted COVID-

19 at the trial. The Honorable Judge Royce Lamberth (District of Columbia) cited

this case in an Order continuing a trial in his, which was scheduled to proceed to

trial on November 30, 2020. See United States v. Lewis, 1:19-cr-00307 (RCL)(Dkt

No. 97, October 29, 2020).

      Even if a jury could be empaneled, the current COVID-19 rates (as well as

experience with this case) suggest that it is still extremely likely that something

will go wrong to prevent the trial from reaching deliberations and a verdict. As

noted, we have already had one potential juror drop out of the panel due to a

COVID-19 diagnosis and one CSO test positive necessitating the court’s closure.

Given all of the increased risk due to the many factors discussed above, and the

Court’s expressed need to only seat one juror due to the safety precautions of

the courtroom, there is a reasonable chance of either a delay or, depending on

who gets sick and how many people are affected, a mistrial.

      In order to ensure the most likely success for all trials, the first trials

attempted in this district should involve local witnesses to ensure flexibility for

their appearance, should not involve a child exploitation offense that would

increase the number of jurors needed for voir dire, and be projected to last for a

short duration to limit exposure for everyone.




                                          15
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 16 of 21




      C.     A Continuance Will Not Violate the Defendant’s Sixth Amendment or
             Statutory Right to a Speedy Trial.

   The Court’s findings on the four-pronged analysis under Barker v. Wingo, 92

S. Ct. 2182 (1972) contained the Order, still apply in full force. The Court’s

analysis of the first three Barker considerations – the length of the delay, reasons

for the delay, and the defendant’s assertion of her speedy trial rights -- need not

change to account for any additional continuances. In other words, those

circumstances are no different now than they were at the time the Court ruled on

the defendant’s motion to dismiss. Particularly with respect to the reasons for

the delay, there can be no blame placed on either the Court or the Government for

the need for an additional continuance. As set forth above, the delay is the direct

result of the extraordinary, unpredictable, and devastating consequences of the

pandemic.


   But the Court’s analysis on the fourth prong – whether the defendant has

suffered any prejudice as a result of the delay – bears repeating. Barker requires

that a speedy trial analysis include an assessment of whether the defendant has

suffered any prejudice as a result of the delay. To that end, Barker recognizes

three concerns: “(i) to prevent oppressive pretrial incarceration; (ii) to minimize

anxiety and concern of the accused; and (iii) to limit the possibility that the

defense will be impaired.” Barker at 2193. As to the first concern, the Court

correctly found that the defendant has not been prejudiced by her placement at a

halfway house because she “requested to be placed there on a pre-trial basis as

an accommodation for her indigency.” Docket No. 248 at 24. As to the second

concern, the Court found that the defendant made only a generalized claim that

                                          16
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 17 of 21




she has experienced anxiety and concern as a result of the pending criminal

charges. Id. As to the third concern, the Court found that the defendant “has not

articulated any basis as to how she would be prejudiced by the delay at trial” and

that she “does not contend that her ability to present evidence in her defense was

impaired by the delay.” Id.

   For the same reasons, the continuance requested by the Government would

not cause the defendant any prejudice. The defendant continues to reside at the

same halfway house and, to the Government’s knowledge, will continue to reside

there until the resolution of this matter (moreover, if she wished to locate

alternative housing that was appropriate given the conditions of her release, she

has always been able to file a motion requesting approval). While it is reasonable

to assume that the defendant, like most defendants, continues to experience

generalized anxiety and concern about the pending criminal charges 8, there is

nothing to suggest that a continuance will increase those feelings in a way that

will change the prejudice analysis.

   Finally, and importantly, the defense of this case will not be impaired by any

additional delay. The specifics of the Government’s case, including its

witnesses, exhibits, and potential pretrial and trial motions, have been known to

the defendant since the parties first prepared for trial one year ago. When the



      8
         To the extent the defendant suggests that she is prejudiced by the delay because
it also may delay her upcoming trial regarding the termination of her parental rights, the
Government respectfully submits that the family court’s case can proceed regardless of
the outcome of this case. Upon information and belief, and based on discussions with
the minor victims’ attorney, the termination of parental rights trial is scheduled to begin
in January and is unlikely to be delayed due to the pandemic because they are able to
have trials through VTC.

                                            17
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 18 of 21




parties selected a jury in January 2020, the defendant again received copies of all

Government exhibits, information related to each Government witness, and had

extensive information relative to the Government’s theory of proof and

presentation of evidence. The defendant has not (and cannot) claim that any

delay has resulted in the loss of favorable witnesses or other favorable evidence.

To the contrary, the defendant has repeatedly represented that she does not

intend to call any witnesses at trial. Thus, she has not been prejudiced, and will

not be prejudiced, by a continuance of jury selection.

   It is worth noting that, for the first time since March, there is no longer a

Standing Order calling for the pandemic-related suspension of all criminal jury

trials in this District. That fact, however, should not weigh against this Court’s

determination of whether a continuance is appropriate. As this Court noted in its

September 2, 2020 order continuing jury selection,

          the interests of justice served by continuing jury selection to 11/10/20
   outweigh the interest of the public and the Defendant in a speedy trial because
   of the public health risks associated with summoning large groups of
   prospective jurors who would be required to sit in close proximity to each
   other during jury selection, and if selected, during trial and deliberations; the
   reduced ability to obtain an adequate spectrum of prospective jurors due to
   the public’s perceptions of the risks associated with jury service, and the
   effect of public health recommendations on the availability of counsel and
   Court staff to be present in the courtroom.

      Docket No. 234. The efforts to select a jury in this matter over the last

several months have revealed an unfortunate reality: The Court’s September

speedy trial findings are no less applicable today than they were more than two

months ago. The low response rate – and the frequency with which responsive

prospective jurors cited the pandemic as a barrier to their service on this jury –



                                          18
      Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 19 of 21




brought into clear focus the “public’s perceptions of the risks associated the jury

service.” The recent increase in positive cases in Connecticut does little to

assuage the perception of risk and undoubtedly contributed to the Court’s

inability to obtain an adequate spectrum of prospective jurors.

      The events of the last few days have also painted a grave picture of the

actual – and not just possible – risks of seating a jury at this time. As noted

above, since yesterday, both a prospective juror and a Court Security Officer in

the Hartford courthouse have tested positive for COVID-19. These unfortunate

diagnoses have been disruptive to the jury selection process: the parties are left

with one less potential juror in an already slim pool, and courthouse operations

have been significantly hindered by both the closing of the building and the

inevitable need for other essential court staff to quarantine. These types of

disruptions will likely continue until significant progress is made in abating and

preventing the spread of COVID-19.

      Even considering these challenges, however, the Government believes that

the Court can safely and efficiently conduct the defendant’s trial at reasonable

date in the future. The Government agrees with the Court’s earlier suggestion

that it summon a much larger pool of venirepersons from which to select a jury.

It appears that this can be accomplished, but that additional time is required in

order to compile the random selection of individuals, mail them the

questionnaires, and receive responses for the parties’ and the Court’s review.




                                         19
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 20 of 21




Any additional time required to do so does not amount to an unreasonable delay

and would not violate the defendant’s constitutional right to a speedy trial. 9


CONCLUSION

      Based on the foregoing, the Government requests this Court postpone the

jury trial and set a new trial date for as soon as practicable, with appreciation for

the Court’s schedule and the need for time to empanel a new, larger, venire panel

and receive juror responses to a questionnaire. The Government request the

Court to exclude the time of this continuance under 18 U.S.C. § 3161(h)(7).

                                        Respectfully submitted,


                                        JOHN H. DURHAM
                                        UNITED STATES ATTORNEY

                                        Nancy V. Gifford

                                        NANCY V. GIFFORD
                                        ASSISTANT UNITED STATES ATTORNEY
                                        450 Main Street
                                        Hartford, CT 06106
                                        Tel: (860) 947-1101
                                        Federal Bar No. ct16324

                                        MARIA DEL PILAR GONZALEZ
                                        ASSISTANT UNITED STATES ATTORNEY
                                        Federal Bar No. ct30716
                                        157 Church Street
                                        New Haven, CT
                                        (203) 821-3700



      9
        The Court noted today and on earlier occasions that it has several other
criminal jury trials scheduled through the middle of 2021. To the extent that the
District’s prioritization of cases suggests that Ms. Foley’s case should proceed
sooner, rather than later, than other defendants’ trials, the Government notes that
this matter could be transferred to another district judge who may have an earlier
time slot in which to conduct this trial.
                                          20
       Case 3:18-cr-00333-VLB Document 286 Filed 11/10/20 Page 21 of 21




                                 CERTIFICATE OF SERVICE


             I hereby certify that on November 10, 2020, a copy of the foregoing
was filed electronically. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system.


                                                /s/
                                        NANCY V. GIFFORD
                                        ASSISTANT U.S. ATTORNEY




                                           21
